DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
In view of the amendment filed on September 9, 2021, claims 1, 12, 16, 18 and 20 have been amended. The amendment to claims 1, 12, 16, 18 and 20 overcome all objection and rejections in the Office action dated June 9, 2021. Therefore, all objection and rejections in the Office action dated June 9, 2021 have been withdrawn.

Claim Objections
Claim 16, the limitation of “the the filter anchor” in line 2 should be amended to read “the filter anchor”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Grewe (US 2009/0254172) in view of Macoviak et al. (US 2002/001641).
Referring to claim 1, Grewe discloses an embolic protection device (Figs. 13-15), comprising: an elongate filter wire 410 (Fig. 13A) having a distal end region (the distal end region of the filter wire 410 located either on the left side or on the right side of embolic protection device 400 as shown in Fig. 13A); a filter anchor (cylindrical frame has been interpreted as a filter anchor) coupled to the distal end region of the wire 410; a filter membrane 460 coupled to the filter anchor (para [0127]). In paragraphs [0090]-[0091] Grewe discloses Figs. 1 and 13A-15 are illustrations of the arch of aorta 1 with 
Again referring to claim 1, Grewe discloses the invention substantially as claimed except for disclosing a bumper coupled to the filter anchor, the bumper being configured to engage the wall of a blood vessel to provide a tactile feedback to a clinician during delivery of the embolic protection device.
Referring again to claim 1, however, in the same field of endeavor, which is a cerebral embolic protection device, Macoviak discloses to ensure the device is in the proper position radiopaque and/or sonoreflective markers are located on the apparatus or using optical fibers and/or light emitting diodes or lasers for locating and monitoring the position of the device (para [0074]-[0075]). Macoviak further discloses that a bumper location device can be incorporate into the device for facilitating catheter insertion and positioning by providing tactile feedback when the device contacts the aortic valve (para [0076]). In view of Macoviak’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have provided markers and bumper to the device of Grewe to ensure the device is in the proper position when the device of Grewe is inserted into the aorta via the route that suggested by Macoviak (Macoviak: para [0027]: “FIGS. 1-3 show a perfusion shunt apparatus 100 according to the present invention configured for retrograde deployment in a patient's aortic arch via a peripheral arterial access point.”)
Referring to claim 2, the modified device of Grewe discloses the embolic protection device of claim 1, wherein the filter anchor 400 includes a hoop (the cylindrical body 400 has been interpreted as “a hoop”). 
Referring to claim 3, the modified device of Grewe discloses the embolic protection device of claim 1, wherein the filter anchor 400 includes a stent-like structure (Figs. 13A-15). 
Referring to claim 4, the modified device of Grewe discloses the embolic protection device of claim 1, wherein the filter membrane 460 includes a mesh (para [0114]: “In certain embodiments the filter could be supported by a mesh, cloth or netting made of suitable metals or nonmetals, including biological tissues, as described previously, that possesses larger open areas than in the filter, e.g., a net with 5 mm square openings holding a filter with 0.10 mm diameter pores.”). 
Referring to claim 5, the modified device of Grewe discloses the embolic protection device of claim 1, wherein the filter membrane includes a sac (Fig. 13A-13E show filter 460 has a shape of a sac).
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Grewe in view of Macoviak et al. as applied to claim 1 above and further in view of Cano (US 6,168,604).
Referring to claim 7, the modified device of Grewe discloses sonoreflective markers on the device for locating and monitoring the position of the device (see rejection of claim 1, paragraph 7 above). The modified device of Grewe discloses the invention substantially as claimed except for disclosing the sonoreflective markers are in the form of coating disposed along at least a portion of the filter wire, the filter anchor, the filter membrane, the bumper, or combinations thereof. 
Again referring to claim 7, however, in the same field of endeavor, which is a blood filter, Cano disclose to enable wire frame component and the distal tip component of a blood filter to be viewed more clearly under fluoroscopic visualization inside a blood vessel a coating of gold, tungsten and platinum is applied to the components (col. 8, lines 46-58). In view of Cano’s teaching it would have been obvious to one of ordinary skill in the art before the effective filling date of the application to have provided a coating of gold, tungsten and platinum to the stent frame of Grewe because these materials have been proven to be the best materials as sonoreflective markers.
 
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Grewe in view of Macoviak et al. as applied to claim 1 above and further in view of Chavan et al. (US 2006/0122522).
Referring to claims 8-11, the modified device of Grewe discloses using light emitting diodes for locating and monitoring the position of the device. Examiner notes that notes that one of ordinary skill in the art would understand that light emitting diode can be used as a sensor or their own emitted light. The modified device of Grewe discloses the invention substantially as claimed except for disclosing a sensor coupled to at least one of the filter wire, the filter anchor, the filter membrane, or the bumper and wherein the sensor includes an impedance sensor, flow sensor and pressure sensor. 
Again referring to claims 8-11, however, in the same field of endeavor, which is a filter device, Chavan discloses sensors or transducers can be placed attached to a stent-like device or a filter for monitoring a variety of properties, such as temperature, blood pressure, strain, fluid flow, chemical properties, electrical properties, magnetic .
 
Claims 12-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grewe in view of Verard et al. (US 2004/0097805).
Referring to claims 12 and 17, Grewe discloses an embolic protection device (Figs. 13-15), comprising: an elongate filter wire 410 (Fig. 13A) having a distal end region (the distal end region of the filter wire 410 located either on the left side or on the right side of embolic protection device 400 as shown in Fig. 13A); a filter anchor (cylindrical frame has been interpreted as a filter anchor) coupled to the distal end region of the wire 410; a filter membrane 460 coupled to the filter anchor (para [0127]). In paragraphs [0090]-[0091] Grewe discloses Figs. 1 and 13A-15 are illustrations of the 
Again referring to claims 12 and 17, Grewe discloses the invention substantially as claimed except for disclosing an impedance sensor disposed adjacent to the filter anchor, the sensor being designed to provide a location indication to a clinician during delivery of the embolic protection device when the device enters an aorta. 
Again referring to claims 12 and 17, however, Verard discloses using an impedance sensor disposed adjacent to the working end of a catheter would help the surgeon to identify the location of the working end of the catheter with respect to landmarks or reference points within the blood vessel to ensure that the working end is at a desired surgical location within the blood vessel (para [0016] and [0096]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the application to have provided an impedance sensor on the filter device of the Grewe to allow the surgeon to ensure that the position the filter is at an appropriate location in the blood vessel.
Referring to claim 13, the modified device of Grewe discloses the embolic protection device of claim 12, wherein the filter anchor 400 includes a hoop (the cylindrical body 400 has been interpreted as “a hoop”).
Referring to claim 14, the modified device of Grewe discloses the embolic protection device of claim 12, wherein the filter anchor includes a stent-like structure (Figs. 13A-15).
Referring to claim 15, the modified device of Grewe discloses the embolic protection device of claim 12, wherein the filter membrane includes a mesh (para In certain embodiments the filter could be supported by a mesh, cloth or netting made of suitable metals or nonmetals, including biological tissues, as described previously, that possesses larger open areas than in the filter, e.g., a net with 5 mm square openings holding a filter with 0.10 mm diameter pores.”)
Referring to claim 18, the modified device of Grewe discloses the embolic protection device of claim 12, wherein the sensor includes a flow sensor (In paragraph [0130] Verard discloses the catheter may include an ultrasound transducer sensor to allow the surgeon to calculate the blood flow. Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have provided a flow sensor to the device of Grewe to allow the surgeon to measure blood flow in the aorta during or after the surgical procedure to ensure that the blood flow in the aorta is at an appropriate level).
Referring to claim 19, the modified device of Grewe discloses the embolic protection device of claim 12, wherein the sensor includes a pressure sensor (In paragraph [0020] Verard discloses the catheter may include pressure sensor to monitor blood pressure. Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have provided a pressure sensor to the device of Grewe to allow the surgeon to measure blood pressure in the aorta during or after the surgical procedure to ensure that the blood pressure in the aorta is at an appropriate level).
Referring to claim 20, Grewe discloses a method for placing an embolic protection device at least partially along an aorta without the use of fluoroscopy, the method comprising: advancing an embolic protection device 400 through a blood vessel 
Referring again to claim 20, Grewe discloses the invention substantially as claimed except for disclosing a sensor disposed adjacent to the filter anchor, the sensor being configured to provide a location indication to a clinician for determining when the embolic protection device enters an aorta during delivery of the embolic protection device; and sensing with the sensor to determine the location of the embolic protection device.
Referring still to claim 20, however, Verard discloses using a location sensor disposed adjacent to the working end of a catheter would help the surgeon to identify the location of the working end of the catheter with respect to landmarks or reference points within the blood vessel to ensure that the working end is at a desired surgical location within the blood vessel (para [0020] and [0096]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the application to have provided a location sensor as suggested by Verard to the filter device of the Grewe to allow the surgeon to sensing with the sensor to determine the location of the embolic protection device ensure that the position the filter is at an appropriate location in the blood vessel. 
 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Grewe in view of Verard et al. as applied to claim 12 above and further in view of Cano (US 6,168,604).
Referring to claim 16, the modified device of Grewe discloses the invention substantially as claimed except for disclosing an ultrasound-visible marker in the form of coating disposed along at least a portion of the filter wire, the filter anchor, the filter membrane, the bumper, or combinations thereof. 
Again referring to claim 16, however, in the same field of endeavor, which is a blood filter, Cano disclose to enable wire frame component and the distal tip component of a blood filter to be viewed more clearly under fluoroscopic visualization inside a blood vessel a coating of gold, tungsten and platinum is applied to the components (col. 8, lines 46-58). In view of Cano’s teaching it would have been obvious to one of ordinary skill in the art before the effective filling date of the application to have provided a coating of gold, tungsten and platinum to the stent frame of Grewe to allow the surgeon to detect the location of the device within the blood vessel to ensure that the device is at a proper location.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771